Title: To George Washington from Tobias Lear, 10 October 1793
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            New York October 10th 1793
          
          On my reaching this place yesterday Mr Greenleaf put into my hands your very good &
            respected favor of the 25 of September, enclosing one hundred & twenty dollars for
            the purchase of a Watch &c. and a Ticket for my dear little boy, in the Hotel
            Lottery, which you have had the goodness to give him as a token of your affection.
          I feel, my dear Sir, more than I can express for the many proofs of friendship and
            affection with which you have honored me; and I trust that so long as it may please the
            Supreme Ruler of Events to continue to me the use of my rational powers I shall never
            cease to remember with gratitude & affection your goodness to me & my dear boy,
            and to act in a manner worthy such recollection.
          Inexpressibly happy is it for our Country that you left the unfortunate City of
            Philadelphia before the malignant disorder had seized upon your
            valuable life. For at all times since we have been a nation your life has been
            considered by the good Citizens of America as essentially necessary for the prosperity
            of our public affairs—At the present juncture our existance as a united people is
            thought to depend upon it—and the universal & warm approbation which your Official
            conduct, in the late critical state of things, has met with in those parts of the U.S.
            where I have lately been, shews at once the high confidence which the American people
            place in & the ardent affection which they bear towards you.
          I shall take great pleasure in paying particular attention to your request respecting a
            Black Smith—and at the same time shall take no steps that can involve me in any
            difficulty respecting the matter—The Watch &c. for Mrs Washington will be a pleasing
            commission for me to execute and happy shall I be to know that it gives her
            satisfaction.
          I have the pleasure to inform you that I left my dear boy in fine health, and under
            every circumstance that could give satisfaction to my mind in an object on which my
            first hopes & first wishes are placed.
          The prospects in my business are more & more flattering as I progress in it—and I
            have no doubt but if my life & health are preserved, and no very untoward circumstances happen, I shall in a few years find myself in a
            respectable & eligible situation. My business will detain me from sailing for Europe
            till early in November; and it is not unlikely but that I may find it proper to visit
            the Federal City before I embark to complete some part of the business of the Company
            which yet remains unfinished there. In case I should go to the City I shall not be able
            to leave that part of the Country without seeing Mount Vernon once more.
          The disorder which prevails in Philadelphia has given an Alarm to the Eastward beyond
            conception—and the people there have no idea that Congress will think of meeting in that
            City at the ensuing Session. The general opinion is, that the President will notify the
            members of the Circumstances existing—and recommend their
            convening at some other place. New York is the only place I have heard mentioned as the
            probable one for them to meet at.
          I have not yet seen Mr Robinson who took your portrait for the Earl of Buchan, I called
            at his lodgings but could not see him, I shall however do it before I
            leave this place. With respect to the Person to succeed
            Mr Sherburne, as Atty for the District of New Hampshire I confess I hardly know one who
            on every & all accounts I could venture to mention; but a further reflection on the
            subject may enable me to give an opinion.
          I must beg you will have the goodness to make my best respects & most grateful
            remembrance acceptable to Mrs Washington—My love attends the Children—my respects &
            best regards Mrs F. Washington & her little ones—and Mr Dandridge is rememberd by me
            with affection & friendship. With every sentiment of gratitude & sincere &
            respectful attachment I have the honor to be my dear sir Your faithful &
            affectionate friend & Obedient servant
          
            Tobias Lear
          
        